PER CURIAM.
Reynaldo Rodriguez appeals his judgments and sentences for attempted third-degree felony murder and shooting into an occupied vehicle. We affirm the judgments and sentences. We note that the decision in State v. Gray, 654 So.2d 552 (Fla.1995), is inapplicable to this case.
The record on appeal, however, reflects a clerical error in regard to the second amended judgment in which the attempted third-degree murder with a firearm is denoted as a second-degree felony rather than a third-degree felony as previously instructed by this court. Rodriguez v. State, 650 So.2d 1111 (Fla. 2d DCA 1995). Thus, this matter is *915remanded with instructions to correct the clerical error in the second amended judgment to properly reflect the degree of this felony conviction.
DANAHY, A.C.J., and FULMER and WHATLEY, JJ., concur.